DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, filed 12/23/2021, with respect to the Specification and  Drawings objections have been fully considered and are persuasive.  The objections to the Specification and  Drawings have been withdrawn. 

In light of the submitted Terminal Disclaimed the Double Patenting rejections of the 09/24/2021 Office Action are withdrawn.

Examiner has reviewed the art rejection based on Cioffi et al. and has decided to withdrawn that rejection (in light of Applicant’s arguments on page 7 two paragraphs starting with “Cioffi”).

	Applicant’s arguments with respect to the 35 U.S.C. § 103 rejections of claims 1-18 using the Frenzel reference as primary reference have been considered but are not persuasive.
On page 8 (approximate middle) Applicant argues  “Frenzel merely discloses updating
the gain table but fails to disclose or teach updating the gain table if another line transmits while in discontinuous operation”.	


In Frenzel a gain table (comprising the gain tables for the transmission lines) is generated and used by 10 of Fig. 1 or 20 of Fig. 2 (also refer to [0056], [0030], [0013]).
The instant claim language does not limit the claimed “gain table” to indicating gains allocated to subcarriers of just one transmission line. The gain table of Frenzel comprises gains allocated to subcarriers to transmit over a transmission line (as well as gains allocated to subcarriers to transmit over the rest of the used transmission lines of Fig. 1 or 2).
Based on at least [0013], Fig. 6, [0058] at least one gain of the used gains is changed by using (or switching to) low power (discontinuous mode) gain table(s) for any of the transmission lines switching from normal operation to low power operation.  	

The secondary reference to Reina is relied upon because [0042] discloses updating of a used gain table (and bit-loading table) when the system enters a low-power mode (and leaves a normal power mode).  [0043] discloses switching its gain table to values of the switched/entered mode, and [0048] towards the end refer to the transmitter updating its gain table (and bit loading table) to different values in

Based on the above two paragraphs Applicant’s teaching away argument in the approximate middle of page 8 is not persuasive.  
Terminal Disclaimer
3.	The terminal disclaimer filed on 12/23/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. 10,790,875  has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such a claim limitation is: the “vectoring block” in claim 2.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

The claimed “vectoring block” is shown as block 111 in Fig. 1.


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitation “vectoring block” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
	No specific structure is disclosed which generates the crosstalk coefficients as claimed in claim 2 “a vectoring block configured to generate crosstalk coefficients”.
	

Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


11.	Claims 1-2, 9-10, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Frenzel et al (EP 2391031) in view of Reina (U.S. 2005/0271129).
With respect to claim 1, Frenzel et al discloses: circuitry (e.g. circuitry within communication device 10 of Fig. 1 or within 20 of Fig. 2) configured to generate a gain table as part of an initialization (at least lines 1-6 of [0056]), a gain table is generated indicating gains allocated to subcarriers to transmit over a transmission line (lines 1-6 of [0056] and at least lines 1-5 of [0030] but all of [0030[ is important. The generated gain tables of the transmission lines form the gain table (the claim does not specify the gain 
the circuitry further configured to change at least one gain (of the used gains) based on another transmission line transmitting in discontinuous operation (lines 18-20 of [0056], [0058], [0059], lines 8-12 of [0066], different (changed) gains are used (via new gain table(s)) in the low power mode (discontinuous operation) of a line (or lines) compared to the gains of the normal mode (which uses the gain table comprising gains for all the transmission lines), the circuitry further configured to employ the at least one gain to transmit a subcarrier when said another transmission line transmits in discontinuous operation ([0058]); and  a transceiver configured to transmit the subcarriers (implicit within communication device 10 and required to perform the disclosed transmission).
Frenzel et al. do not expressly disclose: to change at least one gain of the gain table.
In the field of using different bit loading and gain tables in different DSL operation modes, Reina discloses: to change at least one gain of the gain table (lines 1-3 of [0042] refer to the updating of the gain table (and bit-loading table) when the system enters a low-power mode (and leaves normal power mode) [0043] also [0048] refer to the transmitter updating its gain table (and bit loading table) to different values in response to transmit mode change. Based on the above, the disclosed updating of the gain table of Reina comprises updating at least one gain value or values of the gain 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuitry of Frenzel et al to update its gain table (used in the normal transmit mode for the lines) i.e. update gain values (at least one gain value) of the gain table when some (or at least one) of its lines enter the discontinuous operation (low power mode of Frenzel) as an alternative way of implementing change of gain (also bit loading) during the discontinuous mode (low power mode, [0042] of Reina) for some or at least one of the transmission lines.

With respect to claim 2, modified Frenzel et al. disclose: further comprising a vectoring block configured to generate crosstalk coefficients that offset crosstalk in a combination of the transmission line (Fig. 2, refer to the precoder 22 which performs vectoring (corresponds to the claimed vectoring block) which uses crosstalk coefficients to remove crosstalk among the transmit lines, lines 1-12 of [0023], [0031], lines 13-16 of [0032] for example refer to the partial vectoring on only some of the communication lines. Crosstalk coefficients are applied as part of the vectoring operation as known and described in G.993.5).
With respect to claim 9, modified Frenzel et al. discloses wherein the circuitry is further configured to generate the gain table for combinations of the transmission (takes place in the 10of modified Cioffi et al. over the course of operation of the DSL system depending on which lines enter low power mode over time).



With respect to claim 15, modified Frenzel et al. disclose: wherein the circuitry is configured to generate a bit loading table for a combination of the transmission lines (part of updating the gain table as a function of lines entering discontinuous operation (low power mode)).

With respect to claim 16, modified Frenzel et al. disclose: wherein the network includes customer premises equipment that is configured to change the gain table according to the request to change some of the gains of the gain table in the discontinuous operation ([0057] and Fig. 1 where communication devices 16-19 correspond to CPEs, where a gain table is updated at CPE based on a low power table calculated by a central office and sent to the CPE. Updated gain table at CPE is used for transmission by the CPE).

12.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Frenzel et al (EP 2391031) in view of Reina (U.S. 2005/0271129) and further in view of Cruz et al. (U.S. 2006/0046658).
With respect to claim 3, neither Frenzel et al. nor Reina disclose: wherein the circuitry is further configured to detect a minimum power consumption for given target 
In the field of link scheduling, power allocation in communication links, Cruz et al., disclose: a  circuitry is further configured to detect a minimum power consumption for given target data rates over time based on a power per transmission line for a set of specific transmission lines  (lines 1-5 of [0018] refer to the minimizes the total average power consumption to support minimum average rate requirements per link).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frenzel et al. based on Cruz et al to implement a power allocation policy that minimizes the total average power consumption to support minimum average rate requirements per link to support higher throughput ([0018] of Cruz et al.).

13.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over Frenzel et al (EP 2391031) in view of Reina (U.S. 2005/0271129) and further in view of Liu (U.S. 2005/0003794).
With respect to claim 4, modified Frenzel et al. disclose: wherein the circuitry is configured to select transmission times of at least one configuration of the transmission lines (part of performing transmission during normal transmission and transmission in low power mode of Frenzel).
Neither Frenzel et al. nor Reina disclose: to minimize power consumption.
In the field of implementing communication to stations, Liu discloses: to minimize power consumption ([0027] in particular the last sentence, also [0107]).
. 

14.	Claims 5-6, 8, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Frenzel et al (EP 2391031) in view of Reina (U.S. 2005/0271129) and further in view of Kerpez et al. (U.S. 2004/0095921).
	With respect to claim 6, neither Frenzel et al. nor Reina disclose: wherein the circuitry is configured to increase bit rates of active transmission lines when other lines are in the discontinuous operation.
	In the same field of endeavor, DSL communication, Kerpez et al. disclose: a circuitry is configured to increase bit rates of active transmission lines when other lines are in discontinuous operation ([0059]  refer to the “…exploit periods of low crosstalk thereby allowing active uses to transmit at higher bit rate when other users are inactive”, here inactive corresponds to the claimed discontinuous operation).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frenzel et al. to increase the bit rate of active (normal transmit mode) lines when other lines are in discontinuous operation (as taught by Kerpez et al.) to obtain the advantage of increasing the bit rate of the lines of Frenzel  which are transmitting (active).



With respect to claim 12, neither Frenzel et al. nor Reina disclose: wherein the circuitry is configured to predict data rates for different configurations of a timesharing discontinuous operation of the transmission lines.
	In the same field of endeavor, DSL communication, Kerpez et al. disclose: a 
circuitry is configured to predict data rates for different configurations of a timesharing discontinuous operation of transmission lines. ([0059]  prediction of bit rates (higher bit rates) for the active users when other users are inactive, the prediction is understood to be performed for different configurations of a timesharing discontinuous operation of the lines (shared time of inactive users) of the DSL of Kerpez).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frenzel et al. to predict and increase the bit rate of active (transmit mode) lines when other lines are in discontinuous operation (as taught by Kerpez et al.) to obtain the advantage of increasing the bit rate of the lines of Frenzel which are transmitting (active).

Claim 8 is rejected based on a rationale similar to the one used to reject claim 12 above (timesharing discontinuous protocol, with time sharing discontinuous (inactive) users) .

15.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over as being unpatentable over Frenzel et al (EP 2391031) in view of Reina (U.S. 2005/0271129) and further in view of Cioffi et al. (U.S. 2008/0298444).
	With respect to claim 7, neither Frenzel nor Reina disclose: wherein the circuitry is configured to maximize data rates for each of a plurality of configurations of the transmission lines to shorten transmit times.
In the same field of endeavor, Cioffi et al. discloses: a circuitry is configured to maximize data rates for each of a plurality of configurations of a transmission lines to shorten transmit times ([0199]-[0204] refer to the disclosed maximizing data rate for each of the service prioritizations (plurality of configurations of the transmission lines) which is understood result into the claimed “to shorten transmit times”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frenzel et al. based on Cioffi et al. to maximize data rates for each of a plurality of configurations of the transmission lines (2 service priorities) to shorten transmit times as part of selecting bit loading and gain for each of the links based on different service priorities ([0199]-[0204] of Cioffi et al.).

16.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over as being unpatentable over Frenzel et al (EP 2391031) in view of Reina (U.S. 2005/0271129) and further in view of Chang et al. (U.S. 2012/0324262).
With respect to claim 11, neither Frenzel et al nor Reina expressly disclose: wherein the wireline protocol is an xDSL standard including G.fast.
	In the same field of endeavor, DSL communication, Chang et al. disclose: a wireline protocol is an xDSL standard including G.fast ([0006], last 3 lines of [0107]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to operate the system of Frenzel et al. according to  
G. fast xDSL standard which is one of known and suitable for data communication DSL standards.

17.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over as being unpatentable over Frenzel et al (EP 2391031) in view of Reina (U.S. 2005/0271129) and further in view of Bala et al. (U.S. 2013/0208587).
	With respect to claim 13, neither Frenzel et al. nor Reina disclose: wherein the circuitry is configured to use timesharing to separate joining configurations including a joining transmission line to currently active configurations.
	In the field data communication, Bala et al. disclose: a circuitry is configured to use timesharing to separate joining configurations including a joining line to currently active configurations (Fig. 3, [0152] where timesharing for joining user(s) of a different standard takes place in 306, and the timesharing (time slots 304, 306) separate a joining user/link  from currently active configurations (304)). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use timesharing as taught by Bala to separate .
	
18.	 Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over  Frenzel et al (EP 2391031) in view of Reina (U.S. 2005/0271129) and further in view of Sands et al. (U.S. 2011/0142111).
	With respect to claim 14, neither Frenzel et al. nor Reina disclose: wherein the circuitry is configured to use crosstalk coefficients of another transmission line in a discontinuous operation to estimate the effect on crosstalk noise without said another transmission line.
In the same field of endeavor, Sands et al. disclose: a circuitry is configured to use crosstalk coefficients of another transmission line in a discontinuous operation to estimate the effect on crosstalk noise without said another transmission line ([0005] and Fig. 7, where FEXT cancellation coefficients are determined from inactive (discontinuous mode) lines and the FEXT cancellation coefficients determined from inactive lines “estimate” the effect of crosstalk noise during “normal” transmission (are used to compensate crosstalk based on the estimate that crosstalk noise has been estimated via the already determined crosstalk coefficients).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frenzel et al. based on the teachings of Sands et al. ([0005]) to use crosstalk coefficients of another transmission line in a discontinued operation state to estimate the effect on crosstalk noise without said another transmission line to reduce and/or eliminate correlated alien interference 
.

19.	 Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Frenzel et al (EP 2391031) in view of Reina (U.S. 2005/0271129) and further in view of Caven (U.S. 2007/0002599).
	With respect to claim 17 neither Frenzel et al nor Reina disclose: wherein the device is included in a distribution point and housed in a cabinet.
In the same field of endeavor, Caven discloses: a  device is included in a distribution point and housed in a cabinet ([0003] DSLAM device in a distribution point and housed in a street cabinet).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement communication device 10 (or 20) as a DSLAM (digital subscriber line access multiplexer) in a distribution point and housed in a street cabinet as a “solution to providing high data rate services to increased number of subscribers is so called Fiber to the Cabinet, in which there is provided a fiber connection (having a transmission data rate of 1 Gbps) between the CO (Central Office) and a street cabinet (having a DSLAM in the street cabinet) and twisted-pair copper telephone line connections between the street cabinet and the subscribers” where the device 10 or 20 of Frenzel is  at least protected from the elements.

With respect to claim 18, neither Frenzel et al. nor Reina disclose: wherein the network includes a fiber to the distribution point (FTTdp) that transmits the data from a central office to the device.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the DSL system (Fig. 1) of Frenzel as the known Fiber to Cabinet ([0003] of Caven) to provide high data rate services to 
increased number of subscribers (CPEs) and where device 10 of Frenzel is implemented as a DSLAM device at a distribution point and housed in a street cabinet –to be protected from the elements – and provide high data rate services to multiple customers.

Conclusion
20.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stopler (U.S. 2005/0213405) [0041]] discloses a table 28 (Fig. 1) that includes multiple gain tables (also bit loading tables).


Conclusion
21.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Contact Information
22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA VLAHOS whose telephone number is (571)272-5507. The examiner can normally be reached M 8:00-4:00, TWRF 8:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K AHN can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

SOPHIA VLAHOS
Examiner
Art Unit 2633



/SOPHIA VLAHOS/Primary Examiner, Art Unit 2633                                                                                                                                                                                                        02/17/2022